      Case 2:20-cv-00769-DAO Document 2 Filed 11/02/20 PageID.2 Page 1 of 4




Thomas Farrell (#13697)
Hall & Evans, LLC
222 South Main Street
Suite 500
Salt Lake City, UT 84101
Telephone:     385-282-5072
farrell@hallevans.com

Attorneys for Defendant ISS Facility Services
______________________________________________________________________________

                       UNITED STATES DISTRICT COURT
                    DISTRICT OF UTAH, CENTRAL DIVISION
______________________________________________________________________________

 ROMAN TERCERO-FABRE, an individual,

                Plaintiff,                                PETITION FOR REMOVAL

 v.                                                                  Case No.:

 ISS FACILITY SERVICES, a Delaware                                     Judge:
 corporation, and DOES 1-10,

                Defendants.



        Defendant, ISS Facility Services, Inc. (Hereinafter “ISS”), by and through its attorneys,

Hall & Evans, LLC, hereby notifies this Honorable Court of its intention to remove this matter

from the Third Judicial District in and for Salt Lake County, Utah to the United States District

Court for the District of Utah pursuant to 28 U.S.C. §§1332, 1441, and 1446. As grounds for

removal Defendant, ISS, states:

        1.     This case was filed in the Third Judicial District in and for Salt Lake County, Utah,

as Case Number 200906228, by the filing of a Complaint against Defendant, ISS. A copy of the

Complaint is attached hereto as Exhibit 1.
    Case 2:20-cv-00769-DAO Document 2 Filed 11/02/20 PageID.3 Page 2 of 4




        2.     In this case, Plaintiff has brought claims of negligence and “Third-Party

Beneficiary” arising out of an incident that allegedly occurred in Salt Lake City, Utah on or about

May 13, 2015 in the Salt Lake City Airport.

        3.     This Notice of Removal from state court is being filed within thirty (30) days of

receipt of the Complaint from which it may first be ascertained that the case is or has become

removable and thus timely filed pursuant to 28 U.S.C. §1446(b). Plaintiff’s Complaint was filed

on September 30, 2020.

        4.     Plaintiff’s Complaint has not been served on Defendant, rather undersigned counsel

discovered the Complaint during a perusal of recently filed claims in Utah on or about October 1,

2020.

        5.     Defendant, ISS, is removing this matter on the basis of diversity of citizenship of

the parties and the amount in controversy pursuant to 28 U.S.C. §1332.

        6.     As stated in the complaint, Plaintiff is a resident of Salt Lake County, Utah. Exhibit

1 ¶1.

        7.     As stated in the Complaint, ISS, at all-time relevant in this action is a Delaware

corporation with its principal place of business in Texas. Exhibit 1, ¶2. Therefore, ISS is deemed

a citizen of the states of Delaware and Texas pursuant to 28 U.S.C. §1332(c).

        8.     Plaintiff, at all times material to this action, is a citizen of a state other than that of

Defendant. Accordingly, there is diversity between the parties to this lawsuit.

        9.     Plaintiff has pled in his complaint that this matter is a Tier 3 claim under Utah Rule

of Civil Procedure 26(c)(3) because the amount of claimed damages are more than $300,000.




                                                   2.
    Case 2:20-cv-00769-DAO Document 2 Filed 11/02/20 PageID.4 Page 3 of 4




Exhibit 1, ¶46. Though these issues are disputed, it establishes that the amount in controversy

exceeds $75,000.

       10.     Copies of all pleadings and other papers of every kind on file at the time of this

Removal are attached hereto as Exhibit 3. The right to remove this action has not been waived by

the filing of any paper seeking affirmative relief from the state court, and this notice of removal is

being timely filed pursuant to 28 U.S.C. §1446(b).

       11.     This action is one over which this Court has original jurisdiction pursuant to the

provisions of 28 U.S.C. §1332, and it may be removed to this court by petition pursuant to 28

U.S.C. §1441 because it is a civil action between citizens of different states wherein the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       12.     Venue properly rests in the Central Division of the United States District Court for

the District of Utah since this action is being removed from the Salt Lake County District Court.

       13.     Defendant, ISS, has filed with the Clerk of the Court for the Salt Lake County

District Court, a Notice of Filing Notice of Removal pursuant to 28 U.S.C. §1446(d).



     WHEREFORE, Defendant, ISS, removes this action from the District Court of Salt Lake

     County to the United States District Court for the District of Utah, Central Division.



       Respectfully submitted this ___ day of ___________ 2020.

                                                       HALL & EVANS, LLC

                                                       s/Thomas Farrell
                                                       Thomas Farrell
                                                       Attorneys for Defendant ISS Facility Services


                                                  3.
   Case 2:20-cv-00769-DAO Document 2 Filed 11/02/20 PageID.5 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this ____ day of __________ 2020, a true and correct copy of the
foregoing PETITION FOR REMOVAL was served on the following via the E-Filing system:

Attorney for Plaintiff
Shane D. Gosdis, Esq.
Gosdis Law Firm, PLLC
5085 South State Street
Murray, Utah 84107
s@gosdis.lawyer.com


                                                   s/ Cristina Ramirez




                                              4.
